DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on September 6, 2022. 
	Claims 1-5 and 7-21 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-5 and 7-21 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
The amendments to claims 11 and 20 overcome the previous 112(b) rejection. Therefore, the 112(b) rejection has been withdrawn.

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s argument that the cited references fail to teach or suggest the newly added limitations of claim 1. The newly added limitations are rejected under newly added prior art reference Lemmers, Jr. et al. (2016/0348788).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Renfro et al. (2015/0089981), Lemmers, Jr. et al. (2016/0348788), Powell et al. (2014/0210398) and Hikiri et al. (2015/0343909).
Claims 1-3 and 13: Harrison teaches an apparatus (18) for providing electrical charge to a vehicle (12) (Par.5) (Fig.3), the apparatus (11) comprising: a driven mass (22) configured to rotate in response to a kinetic energy of the vehicle (12), the driven mass (22) coupled to a shaft (40) such that rotation of the driven mass (22) causes the shaft (40) to rotate (Par.21), wherein the driven mass (22) comprises a wheel placed in contact with a surface of the ground (Par.18); a generator (24) configured to generate an electrical output based on a mechanical input (Par.17).
Harrison does not explicitly teach the vehicle is an electric powered farm or construction equipment; wherein the electric-powered farm or construction equipment is an electric tractor; wherein the electric-powered farm or construction equipment is an electric swather.   
Renfro teaches a vehicle comprises an electric powered farm or construction equipment (Par.29); wherein the electric-powered farm or construction equipment is an electric tractor (Par.29); wherein the electric-powered farm or construction equipment is an electric swather (Par.29).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).
Furthermore, Harrison does not explicitly teach the mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate; and a gearbox coupled to the mechanical input and configured to change a ratio between an angular velocity at which the mechanical input rotates and an angular velocity at which the shaft rotates.  
Lemmers, Jr. teaches a generator (30) (Fig.1) configured to generate an electrical output based on a mechanical input (32), the mechanical input (32) mechanically coupled to a shaft (12) such that rotation of the shaft (12) causes the mechanical input (32) to rotate (Par.14); and a gearbox (20) coupled to the mechanical input (32) and configured to change a ratio between an angular velocity at which the mechanical input (32) rotates and an angular velocity at which the shaft (12) rotates (Par.3 and 28).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lemmers, Jr. in the system of Harrison to have had a generator producing alternating current having a substantially constant frequency despite the non-constant rotational output used by the generator to produce power (Par.28-29). 
Furthermore, Harrison does not explicitly teach a capacitor storage device configured to: receive at least a portion of the electrical output from the generator, store the portion of the electrical output, and convey the portion of the electrical output received from the generator to a battery storage device of the commercial vehicle; wherein the capacitor storage device comprises one or more ultracapacitors.
	Powell teaches a capacitor storage device (1410) configured to: receive at least a portion of an electrical output from a kinetic generator (1405) (Par.94), store the portion of the electrical output, and convey the portion of the electrical output received from the generator (1405) to a battery storage device (1420) of a vehicle (Par.95-96); wherein the capacitor storage device (1410) comprises one or more ultracapacitors (super capacitors) (Par.95).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had prevented burst of electricity being directed to the vehicle’s battery at once for optimal efficient charging (Par.96).
	The combination of Harrison and Powell do not explicitly teach conveying electrical output to a battery storage device in one or more bursts based on a charge level of the battery storage device dropping below a threshold value.
	Hikiri teaches a capacitor storage device (20) conveying electrical output to a battery storage device (40) in one or more bursts based on a charge level (SOC) of the battery storage device (40) dropping below a threshold level (Par.51) (Fig.1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hikiri in the combination of Harrison and Powell to have had increased a capacity dischargeable from the battery (Par.51) thereby ensuring loads can achieve adequate power from the battery.
Claim 4: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 1 as disclosed above. Harrison teaches the driven mass (22) is configured to transition to an extended position wherein the wheel (22) is positioned in contact with the surface of the ground (R) (Par.18) (Fig.2).
Claim 5: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach the battery storage device comprises a charging port and wherein the electrical output is conveyed from the capacitor storage device to the battery storage device via a charging cable and the charging port.
Powell teaches battery storage device (1420) comprises a charging port and wherein electrical output from a generator (1405) is conveyed from a capacitor storage device (1410) to the battery storage device (1420) via a charging cable (conductive wire) and the charging port (Par.45 and 69).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had the expected result of charging the battery through a battery connector (Par.69) using electronic components connected by cables through which electric current can flow (Par.45).
Claim 8: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.  
Lemmers, Jr. teaches a mechanical input (32) of a generator (30) is mechanically coupled to a shaft (12) by a gearing system (20) (Par.14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lemmers, Jr. in the system of Harrison to have had a gearing system having a constant speed output to have had driven the generator to produce alternating current having a substantially constant frequency despite the non-constant rotational output of the shaft used by the generator to produce power (Par.28-29). 
Claim 9: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach the capacitor storage device is configured to store any excess portion of the electric output when the battery storage device or a farm or construction equipment motor is unable to accept all portions of the electrical output conveyed from the generator.  
Powell teaches storing, at a capacitor storage device (1410) any excess portion of an electrical output when a battery storage device (1420) of a vehicle is unable to accept all portions of the electrical output conveyed from a generator (1405) (Par.98, A portion of the electrical energy stored in the capacitor storage device is provided to the battery storage device.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had prevented electricity waste (Par.96).
Claim 11: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 1 as disclosed above. The combination of Harrison and Powell do not explicitly teach the battery storage device is configured to: receive the portion of the electrical output from the capacitor storage device to stabilize a voltage level of the battery storage device to prevent the voltage level from dropping below a low threshold voltage.
Hikiri teaches a battery storage device (40) is configured to receive a portion of electrical output from a capacitor storage device (20) to stabilize a voltage of the battery storage device (40) to prevent the voltage level from dropping below a threshold level (Par.33 and 51) (Fig.1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hikiri in the combination of Harrison and Powell to have had increased a capacity dischargeable from the battery (Par.51) thereby prevented unwanted battery depletion.
Claim 14: Harrison teaches a method of providing electrical charge to a vehicle, the method comprising: rotating a driven mass (22) in response to a kinetic energy of the electric bus, the driven mass (22) coupled to a shaft (40) such that rotation of the driven mass (22) causes the shaft (40) to rotate (Par.21), wherein the driven mass (22) exists in (1) an extended position in which the kinetic energy of the vehicle (12) causes the driven mass (22) to rotate and (2) a retracted position in which the kinetic energy of the vehicle (12) does not cause the driven mass (22) to rotate (Pars.18 and 21); generating, via a generator (24), an electrical output based on a mechanical input via a generator (24) (Par.17).
Harrison does not explicitly teach the vehicle is an electric powered farm or construction equipment.   
Renfro teaches a vehicle comprises an electric powered farm or construction equipment (Par.29).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).
Furthermore, Harrison does not explicitly teach the mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate; and changing, by a gearbox coupled to the mechanical input, a ratio between an angular velocity at which the mechanical input rotates and an angular velocity at which the shaft rotates.  
Lemmers, Jr. teaches a generator (30) (Fig.1) configured to generate an electrical output based on a mechanical input (32), the mechanical input (32) mechanically coupled to a shaft (12) such that rotation of the shaft (12) causes the mechanical input (32) to rotate (Par.14); and a gearbox (20) coupled to the mechanical input (32) and configured to change a ratio between an angular velocity at which the mechanical input (32) rotates and an angular velocity at which the shaft (12) rotates (Par.3 and 28).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lemmers, Jr. in the system of Harrison to have had a generator producing alternating current having a substantially constant frequency despite the non-constant rotational output used by the generator to produce power (Par.28-29). 
Furthermore, Harrison does not explicitly teach receiving at a capacitor storage device at least a portion of the electrical output from the generator, storing, at the capacitor storage device, the portion of the electrical output; and conveying the portion of the electrical output received from the generator to a battery storage device of the commercial vehicle.
	Powell teaches a capacitor storage device (1410) configured to: receive at least a portion of an electrical output from a kinetic generator (1405) (Par.94), store the portion of the electrical output, and convey the portion of the electrical output received from the generator (1405) to a battery storage device (1420) of a vehicle (Par.95-96); wherein the capacitor storage device (1410) comprises one or more ultracapacitors (super capacitors) (Par.95).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had prevented burst of electricity being directed to the vehicle’s battery at once for optimal efficient charging (Par.96).
	The combination of Harrison and Powell do not explicitly teach conveying electrical output to a battery storage device in one or more bursts based on a charge level of the battery storage device dropping below a threshold value.
	Hikiri teaches a capacitor storage device (20) conveying electrical output to a battery storage device (40) in one or more bursts based on a charge level (SOC) of the battery storage device (40) dropping below a threshold level (Par.51) (Fig.1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hikiri in the combination of Harrison and Powell to have had increased a capacity dischargeable from the battery (Par.51) thereby ensuring loads can achieve adequate power from the battery.
Claim 15: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 14 as disclosed above. Harrison teaches the driven mass (22) comprises a wheel, and wherein the extended position comprises the wheel (22) positioned in contact with a ground surface (R) on which the vehicle (12) travels (Par.18) (Fig.2).
Harrison does not explicitly teach the vehicle is an electric powered farm or construction equipment.   
Renfro teaches a vehicle comprises an electric powered farm or construction equipment (Par.29).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).
Claim 16: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 14 as disclosed above. Harrison does not explicitly teach wherein the driven mass comprises a gear, and wherein the extended position comprises the gear engaged with one or more of a drive shaft, a motor, and a wheel of the electric-powered farm or construction equipment.  
Lemmers, Jr. teaches a driven mass comprises a gear (20) (Fig.1), and wherein the extended position comprises the gear (20) engaged with one or more of a drive shaft (12) (Par.14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lemmers, Jr. in the system of Harrison to have had a gearing system having a constant speed output to have had driven the generator to produce alternating current having a substantially constant frequency despite the non-constant rotational output of a shaft used by the generator to produce power (Par.28-29). 
Claim 17: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 14 as disclosed above. Harrison does not explicitly teach wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.  
Lemmers, Jr. teaches a mechanical input (32) of a generator (30) is mechanically coupled to a shaft (12) by a gearing system (20) (Par.14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Lemmers, Jr. in the system of Harrison to have had a gearing system having a constant speed output to have had driven the generator to produce alternating current having a substantially constant frequency despite the non-constant rotational output of the shaft used by the generator to produce power (Par.28-29). 
Claim 18: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 14 as disclosed above. Harrison does not explicitly teach storing, in the capacitor storage device, any excess portion of the electric output when the battery storage device or a farm or construction equipment motor is unable to accept all portions of the electrical output conveyed from the generator.  
Powell teaches storing, at a capacitor storage device (1410) any excess portion of an electrical output when a battery storage device (1420) of a vehicle is unable to accept all portions of the electrical output conveyed from a generator (1405) (Par.98, A portion of the electrical energy stored in the capacitor storage device is provided to the battery storage device.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had prevented electricity waste (Par.96).
Claim 20: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 14 as disclosed above. The combination of Harrison and Powell do not explicitly teach the battery storage device is configured to: receive the portion of the electrical output from the capacitor storage device to stabilize a voltage level of the battery storage device to prevent the voltage level from dropping below a low threshold voltage.
Hikiri teaches a battery storage device (40) is configured to receive a portion of electrical output from a capacitor storage device (20) to stabilize a voltage of the battery storage device (40) to prevent the voltage level from dropping below a threshold level (Par.33 and 51) (Fig.1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hikiri in the combination of Harrison and Powell to have had increased a capacity dischargeable from the battery (Par.51) thereby prevented unwanted battery depletion.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Renfro et al. (2015/0089981), Lemmers, Jr. et al. (2016/0348788), Powell et al. (2014/0210398) and Hikiri et al. (2015/0343909) as applied to claim 1 above, and further in view of Schiller (2007/0090702).
Claim 7: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 1 as disclosed above. The combination of Harrison and Jackson does not explicitly teach comprising a filtering circuit configured to filter the electrical output from the generator before the electrical output from the generator is received by the capacitor storage device.
Schiller teaches a filtering circuit (330) configured to filter an electrical output from a generator (140) (Fig.2B) before the electrical output from the generator (140) is received by a storage device (335) (Fig.5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Schiller in the combination to have had smooth variations in the voltage or current of the electrical output (Par.61).

Claims 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Renfro et al. (2015/0089981), Lemmers, Jr. et al. (2016/0348788), Powell et al. (2014/0210398) and Hikiri et al. (2015/0343909) as applied to claims 1, 9 and 14 above, and further in view of Blitz et al. (2011/0200193).
Claim 10: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 9 as disclosed above. Harrison does not explicitly teach the capacitor storage device is further configured to convey the excess portion of the electrical output to the battery storage device or the electric powered farm or construction equipment motor on demand. 
Blitz discloses a capacitor storage device (ultra-capacitors) configured to convey a stored portion of an electrical output to a vehicle motor on demand (Par.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Blitz in the combination of Harrison and Powell to have had used the power stored in the capacitor storage device during high current demands thereby reducing the size and weight of the vehicle batteries (Par.4).
Claim 12: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 1 as disclosed above. Harrison teaches further comprising a motor (Par.20).
The combination of Harrison and Powell do not explicitly teach the capacitor storage device configured to: convey at least a portion of the electrical output of the motor in one or more bursts based on an energy demand of the motor.
Blitz teaches a capacitor storage device (ultra-capacitors) configured to: convey at least a portion of an electrical output to a motor in one or more bursts based on an energy demand of the motor (Par.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Blitz in the combination of Harrison and Powell to have had used the power stored in the capacitor storage device during high current demands thereby reducing the size and weight of the vehicle batteries (Par.4).
Claim 19: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 18 as disclosed above. The combination of Harrison and Powell does not explicitly teach conveying the excess portion of the electrical output from the capacitor storage device to the battery storage device or to the electric-powered farm or construction equipment motor on demand.
Blitz teaches conveying an excess portion of an electrical output from a capacitor storage device to the battery storage device on demand (Par.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Blitz in the combination of Harrison and Powell to have had used the power stored in the capacitor storage device during high current demands thereby reducing the size and weight of the vehicle batteries (Par.4).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Renfro et al. (2015/0089981), Lemmers, Jr. et al. (2016/0348788), Powell et al. (2014/0210398) and Hikiri et al. (2015/0343909) as applied to claim 1 above, and further in view of Jackson (2013/0332014).
Claim 21: Harrison, Renfro, Lemmers, Jr., Powell and Hikiri teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach a charger electrically coupled to the generator and configured to: receive the electrical output from the generator, generate a charge output based on the electrical output, and convey the charge output to the capacitor storage device.
Jackson teaches a charger (20) electrically coupled to the generator (12) and configured to: receive the electrical output from the generator (12), generate a charge output based on the electrical output, and convey the charge output to an electric vehicle (10) (Par.40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had the expected result of supplying power from the generator to components of the vehicle (Par.36) to operate the vehicle (Par.48). 
The combination of Harrison and Jackson do not explicitly teach conveying the charge output to a capacitor storage device.
	Powell teaches a capacitor storage device (1410) configured to: receive at least a portion of an electrical output from a kinetic generator (1405) (Par.94), store the portion of the electrical output, and convey the portion of the electrical output received from the generator (1405) to a battery storage device (1420) of a vehicle (Par.95-96).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had prevented burst of electricity being directed to the vehicle’s battery at once for optimal efficient charging (Par.96).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bowman et al. (2020/0094695) discloses a generator (32) comprising a mechanical input (60) mechanically coupled to a shaft (33) such that rotation of the shaft (33) causes the mechanical input (60) to rotate (Par.36); and a gearbox (74) coupled to the mechanical input (60) (Par.39) (Fig.1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 13, 2022